


Exhibit 10.1
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into by and between
Drew Industries Incorporated, a Delaware corporation (the “Company”), and
__________________ (the “Indemnitee”) dated ______________, 2015, and effective
as of ______________, 2015.
Background


A.    Highly competent persons have become more reluctant to serve publicly‑held
companies as directors, officers, or in other capacities, unless they are
provided with better protection from the risk of claims and actions against them
arising out of their service to and activities on behalf of such corporations.
B.    The high cost of obtaining adequate insurance and the uncertainties
related to indemnification have increased the difficulty of attracting and
retaining such persons, and the Board of Directors of the Company (the “Board”)
has determined that the potential inability to attract and retain such persons
is detrimental to the best interests of the Company’s stockholders. Accordingly,
such persons should be assured that they will have adequate protection.
C.    It is reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify such persons to the fullest extent permitted by
applicable law so that such persons will serve or continue to serve the Company
free from undue concern that they will not be adequately indemnified.
D.    In recognition of Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner and of Indemnitee’s reliance on the protections currently
provided by the Company’s certificate of incorporation and by-laws, and in part
to provide Indemnitee with specific contractual assurance that the protection
promised thereby will be available to Indemnitee (regardless of, among other
things, any amendment thereto or revocation thereof or any change in the
composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.
E.    Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified according to the terms of this Agreement.
NOW THEREFORE, in consideration of the preceding premises and of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee agree as follows:
Section 1.Definitions. For purposes of this Agreement:


(a)“Change in Control” means a change in control of the Company occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated,




--------------------------------------------------------------------------------




under the Securities Exchange Act of 1934, as amended (the “1934 Act”), whether
or not the Company is then subject to such reporting requirement; provided,
that, without limitation, such change in control shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the 1934 Act) is or becomes the “beneficial owner” (as defined in Rule 13d‑3
under the 1934 Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities without the prior approval of at least
two‑thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter, or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two‑thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.


(b)“Company Status” means (i) a person’s status as a current or former director,
officer, employee, agent or fiduciary of the Company, or (ii) a person’s status
as a current or former director, officer, employee, agent or fiduciary of any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise if such person is or was serving in
such capacity at the request of the Company.


(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.


(d)“Expense” means all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.


(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any other matter material to either such party, or (ii) any other party to
the proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(f)“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control or (ii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


(g)“Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, whether formal or informal, except one
initiated by an Indemnitee pursuant to Section 11 to enforce the Indemnitee’s
rights under this Agreement.






--------------------------------------------------------------------------------




Section 2.Services by Indemnitee. Subject to the rights of the Company’s
stockholders with respect to election of directors, Indemnitee agrees to serve
or continue to serve as a director and/or officer, as the case may be, of the
Company, and, if an officer, at the Company’s request, as a director, officer,
employee, agent or fiduciary of affiliated corporations and entities. Indemnitee
may at any time and for any reason resign from any such position (subject to any
other contractual obligation or any obligation imposed by operation of law).
Notwithstanding anything to the contrary herein, this Agreement shall not, at
any time before, as of, or after the date of this Agreement, create in any
person the right to be employed by or otherwise to be retained or engaged by the
Company (or any affiliated entity thereof), or the right to any incidents of
employment except as may be expressly set forth herein.


Section 3.Indemnification-General. The Company shall indemnify, and advance
Expenses to, Indemnitee as provided in this Agreement to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit. The rights of
Indemnitee provided under the preceding sentence shall include, but shall not be
limited to, the rights set forth in the other Sections of this Agreement. For
purposes hereof, “permitted” means anything not expressly prohibited by
applicable law.


Section 4.Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s Company Status, Indemnitee is, or is
threatened to be made, a party to any threatened, pending or completed
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section, Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with any such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.


Section 5.Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section if, by reason
of Indemnitee’s Company Status, Indemnitee is, or is threatened to be made, a
party to any threatened proceeding or completed Proceeding brought by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
any such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Notwithstanding the foregoing, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in any such proceeding as
to which Indemnitee shall have been adjudged to be liable to the Company if
applicable law prohibits such indemnification unless the Court of Chancery of
the State of Delaware, or the court in which such Proceeding shall have been
brought or is pending, shall determine that indemnification against Expenses may
nevertheless be made by the Company.


Section 6.Indemnification for Expenses of Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
the Indemnitee is, by reason of Indemnitee’s Company Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on behalf of Indemnitee in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For the purposes of this
Section and without limiting the foregoing, the termination of any claim,




--------------------------------------------------------------------------------




issue or matter in any such Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter


Section 7.Indemnification of Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Company Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of Indemnitee in connection therewith.


Section 8.Advancement of Expenses. The Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
twenty (20) days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by an undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses.


Section 9.Procedure for Determination of Entitlement to Indemnification.


(a)If indemnification or advancement of expenses is desired hereunder by
Indemnitee, Indemnitee shall submit a written request (including therein or
therewith any documentation and information as is reasonably available to
Indemnitee and reasonably requested by the Company) to the Company as soon as
practicable after the Indemnitee becomes aware of any fact, condition or event
which may give rise to claim for which indemnification or advancement may be
sought under this Agreement. If any Proceeding is filed or threatened to be
filed against an Indemnitee, written notice thereof shall be given to the
Company as promptly as practicable (and in any event within fifteen (15)
calendar days after the service of the citation or summons or receipt of the
written notification of a Proceeding or threatened Proceeding). The failure of
an Indemnitee to give timely notice under this Section shall not affect its
rights to indemnification hereunder, except to the extent the Company
demonstrates actual damage caused by such failure. After the Company’s receipt
of the written notice, if the Company acknowledges in writing to the Indemnitee
that it shall be obligated under the indemnification terms hereof in connection
with such Proceeding, then the Company shall be entitled, if it so elects, (i)
to take control of the defense and investigation of the Proceeding, (ii) to
employ and engage attorneys (who are reasonably acceptable to the Indemnitee) to
handle and defend the Proceeding at the Company’s cost, risk, and expense
(unless the named parties to the Proceeding include both the Indemnitee and the
Company, and the Indemnitee has been advised by counsel that there may be one or
more legal defenses available to it that are different from or additional to
those available to the Company), and (iii) to compromise or settle the
Proceeding, which compromise or settlement shall be made only with the written
consent of the Indemnitee, such consent not to be unreasonably withheld. If the
Company fails to assume the defense of the Proceeding within five (5) calendar
days after receipt of the indemnification notice, the Indemnitee shall (upon
delivering notice to such effect to the Company) have the right to undertake, at
the Company’s cost and expense, the defense, compromise or settlement of the
Proceeding instead and on behalf of and for the account and risk of the Company;
provided, however, that the Proceeding shall not be compromised or settled
without the written consent of the Company, which consent shall not be
unreasonably withheld. In the event the Indemnitee assumes the defense of the
Proceeding, the Indemnitee shall keep the Company reasonably informed of the
progress of any such defense, compromise or settlement. The Company shall be
liable for any settlement of any Proceeding effected pursuant to and in
accordance with this Section for any final judgment (subject to any right of
appeal), and the Company shall indemnify and hold harmless any Indemnitee from
and against any damages and costs by reason of such settlement or judgment. The
Secretary of the Company shall, promptly upon receipt of any such request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.




--------------------------------------------------------------------------------






(b)Upon written request by Indemnitee for indemnification pursuant to Section
9(a) hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made: (i) if a Change in Control shall
have occurred, then by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee (unless Indemnitee shall request
that such determination be made by the Board or the Company’s stockholders, in
which case in the manner provided for in clauses (ii) or (iii) of this Section
9(b)); (ii) if a Change in Control shall not have occurred, then (A) by the
affirmative vote of a majority of a quorum of the Board consisting of
Disinterested Directors, or (B) if a quorum of the Board consisting of
Disinterested Directors is not obtainable, or even if such quorum is obtainable,
if such quorum of Disinterested Directors so directs, either (x) by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (y) by the stockholders of the Company, as determined by such
quorum of Disinterested Directors, or a quorum of the Board, as the case may be;
or (iii) as provided in Section 10(b). If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall cooperate with any and all
individuals or entities making such determination (such person or persons, the
“Determining Person”) with respect to Indemnitee’s entitlement to
indemnification, including providing to the Determining Person upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in
cooperating with the Determining Person shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.


(c)(i)    If required, Independent Counsel shall be selected as follows:


(A)if a Change in Control shall not have occurred, Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of Independent Counsel so selected, or


(B)if a Change in Control shall have occurred, Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the foregoing clause (i) shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of Independent Counsel so selected.
In either event, Indemnitee or the Company, as the case may be, may, within
seven (7) days after written notice of selection shall have been given, deliver
to the Company or to Indemnitee (as the case may be) a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel selected does not meet the requirements of “Independent
Counsel” as defined in Section 1. Such objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the person selected may not serve as Independent Counsel unless and until
a court has determined that such objection is without merit.
(ii)If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(a) hereof, no Independent
Counsel shall have been selected, or if a person shall have been selected as
Independent Counsel and objected to by the person not selecting such person,
then either the Company or Indemnitee may petition the Court of Chancery of the
State of Delaware, or other court of competent jurisdiction, for resolution of
any objection which may have been made, and/or for the appointment as
Independent Counsel of a person selected by such court (or by a person delegated
by the court). The person with respect to whom an objection is so resolved, or
the person so appointed, shall act as Independent Counsel under Section 9(b)
hereof. The Company shall pay any and all reasonable fees




--------------------------------------------------------------------------------




and expenses of Independent Counsel incurred by such Independent Counsel in
connection with its actions pursuant to this Agreement, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
9(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement date of any judicial proceeding or
arbitration pursuant to Section 11(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).


Section 10.Presumptions and Effects of Certain Proceedings.


(a)If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the Determining Person
shall presume that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9(a), and the Company shall have the burden of proof to
overcome that presumption in connection with the making by the Determining
Person of any determination contrary to that presumption.


(b)If the Determining Person shall not have made a determination within sixty
(60) days after receipt by the Company of the request, the determination of
entitlement to indemnification shall be deemed to have been made. In such an
event, the Indemnitee shall be entitled to such indemnification provided there
shall not have been (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) any prohibition of such indemnification under applicable law. However, such
sixty‑day period may be extended for a reasonable time (not to exceed an
additional thirty (30) days) if the Determining Person in good faith require(s)
such additional time for obtaining or evaluating documentation and/or
information and notifies Indemnitee in writing of such requirement prior to the
expiration of such sixty-day period. Additionally, the foregoing provisions of
this Section 10(b) shall not apply either (i) if the determination of
entitlement is to be made by Independent Counsel pursuant to Section 9(b), or
(ii) if the determination of entitlement is to be made by the stockholders
pursuant to Section 9(b) and either (A) if within fifteen (15) days after
receipt by the Company of the request for determination the Board has resolved
to submit such determination to the stockholders for their consideration at an
annual meeting of stockholders to be held within seventy-five (75) days after
such receipt and such determination is made at that meeting, or (B) if a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called, and such
determination is made at that meeting.


(c)The termination of any Proceeding or of any claim, issue or matter that is
part of a Proceeding, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere (no contest) or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.


Section 11.Remedies of Indemnitee.


(a)If (i) a determination is made pursuant to Section 9 that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely made pursuant to Section 8, (iii) the determination of
indemnification is to be made by Independent Counsel pursuant to Section 9(b)
and such determination shall not have been made and delivered in a written
opinion within ninety (90) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made




--------------------------------------------------------------------------------




pursuant to Section 7 within ten (10) days after receipt by the Company of a
written request therefor, or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10, then Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of entitlement to such indemnification or advancement of Expenses.
Alternatively, the Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one-hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a). The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.


(b)If a determination shall have been made pursuant to Section 9 that Indemnitee
is not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this Section shall be conducted in all respects as a de
novo trial or arbitration on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. If a Change in Control shall have
occurred in any judicial proceeding or arbitration commenced pursuant to this
Section, the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.


(c)If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section, so long as there is no (i) misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.


(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(e)If Indemnitee, pursuant to this Section 11, seeks a judicial adjudication of,
or an award in arbitration to enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by Indemnitee in such judicial adjudication or arbitration,
but only to the extent Indemnitee prevails therein. If it shall be determined in
such judicial adjudication or arbitration that Indemnitee is not entitled to
receive all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.


Section 12.Non‑Exclusivity; Survival of Rights; Insurance; Subrogation.


(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of, and shall not
diminish, any other rights to which Indemnitee may at any time be entitled under
applicable law, the certificate of incorporation or by‑laws of the Company, any
agreement, a vote of stockholders or a resolution of directors, or otherwise,
and shall neither be deemed to be a substitute therefor nor to diminish or
abrogate any rights of Indemnitee thereunder. No amendment, alteration or repeal
of this Agreement or any provision hereof shall be effective as to any




--------------------------------------------------------------------------------




Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Company Status prior to such amendment, alteration or repeal.


(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company (or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Company), the Company
shall ensure that the Indemnitee is covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies. If Indemnitee seeks a judicial adjudication of, or an
award in arbitration to enforce Indemnitee’s rights under any such policy,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all expenses (of the kinds described
in the definition of Expenses) actually and reasonably incurred by Indemnitee in
such judicial adjudication or arbitration, but only to the extent Indemnitee
prevails therein.


(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


(d)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.


Section 13.Establishment of Trust. In the event of a Potential Change in Control
or a Change in Control, the Company shall, promptly upon written request by
Indemnitee, create a Trust for the benefit of Indemnitee and from time to time,
upon written request of Indemnitee to the Company, shall fund such Trust in an
amount, as set forth in such request, sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request, if, by reason of
Indemnitee’s Company Status, Indemnitee is, or is threatened to be made, a party
to any threatened, pending or completed Proceeding, and any and all judgments,
fines, penalties and settlement amounts actually and reasonably incurred by or
on behalf of Indemnitee in connection with any such Proceeding from time to time
actually paid or claimed, reasonably anticipated or proposed to be paid. The
terms of the Trust shall provide that upon a Change in Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of Indemnitee; (ii) the Trustee shall advance, within two (2) business
days of a request by Indemnities, any and all Expenses to Indemnitee, not
advanced directly by the Company to Indemnitee (and Indemnitee hereby agrees to
reimburse the Trust under the circumstances under which Indemnitee would be
required to reimburse the Company under Section 8); (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above; (iv) the Trustee shall promptly pay to Indemnitee all amounts
for which Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise; and (v) all unexpended funds in such Trust shall revert
to the Company upon a final determination by the Board, arbitrator or court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The Trustee shall be chosen by
Indemnitee. Nothing in this Section 13 shall relieve the Company of any of its
obligations under this Agreement.


Section 14.Contribution. If the indemnification provided for in this Agreement
is unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for expenses, in connection with the Proceeding as to
which




--------------------------------------------------------------------------------




such indemnification is unavailable, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such action by the Board,
arbitrator or court before which such action was brought, as the case may be, in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such action; and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions(s). Indemnitee’s right to contribution under
this Section 14 shall be determined in accordance with, pursuant to and in the
same manner as, the provisions hereof relating to Indemnitee’s right to
indemnification under this Agreement.


Section 15.Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee, agent or fiduciary
of the Company or of any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise which
Indemnitee served at the request of the Company; or (b) the final termination of
all pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and or any proceeding
commenced by Indemnitee pursuant to Section 11. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s heirs, executors and administrators.


Section 16.Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Company or any affiliate of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two (2) years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company or its affiliates shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two‑year period;
provided, that if any shorter period of limitations is otherwise applicable, by
law or otherwise, to any such cause of action such shorter period shall apply.


Section 17.Exception to Right of Indemnification or Advancement of Expenses.
Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Company.


Section 18.Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating any Proceeding or
matter which may be subject to indemnification or advancement of Expenses
covered hereunder.


Section 19.Miscellaneous.


(a)Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, then (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.






--------------------------------------------------------------------------------




(b)Identical Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.


(c)Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not to constitute part of this Agreement or to affect
the construction thereof.


(d)Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


(e)Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom such notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed as follows:


If to Indemnitee, to:
_____________________
_____________________
_____________________


If to the Company, to:
Drew Industries Incorporated
3501 County Road 6 East
Elkhart, Indiana 46514
Attention: Chief Executive Officer


or to such other address or such other person as Indemnitee or the Company shall
designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.
(f)Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without giving
effect to its conflicts of laws provisions.


(g)Further Assurances. Each party hereto shall execute such other documents and
take such further action as any other party reasonably deems necessary or
appropriate to effectuate the intent of this Agreement or any provision hereof.
* * * *
[The signatures hereto are set forth on the following page.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first written above.
DREW INDUSTRIES INCORPORATED






By:                        
Name: Jason D. Lippert
Title: Chief Executive Officer




INDEMNITEE




                        
Name:




